Opinion issued January 23, 2014.




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-12-00307-CV
                            ———————————
                         DIANA G. OFFORD, Appellant
                                         V.
     JUDGE BRADY ELLIOTT, IN HIS OFFICIAL AND INDIVIDUAL
                     CAPACITY, Appellee



                    On Appeal from the 400th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 10DCV185448A



                          MEMORANDUM OPINION

      Appellant, Diana G. Offord, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing appellant’s failure to

file brief). After being notified that this appeal was subject to dismissal, appellant
did not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.




                                         2